Title: From George Washington to William Pearce, 28 September 1794
From: Washington, George
To: Pearce, William


               
                  Mr Pearce
                  Philadelphia Septr 28th 1794
               
               In a seperate letter of this date, I have wrote you pretty fully respecting the New Road which you are appointed Overseer of, with orders to open; that the letter may be shewn to the Court—to Mr Mason—or whomsoever is the mover in this business, without having other matters of a more private nature blended therewith.
               Since writing to you this day week, I have engaged a Scotchman, just arrived in this Country, in the place of Green. I do not expect much from him as an overlooker; that is, I do not believe he will carry much authority among my negro carpenters, as he appears to be a simple, inoffensive man; and because, that of House Carpentry or Joinery, is not his profession; but as he has the character of a very honest, sober, & industrious man, his example, with such representations as he may make to you, of neglect & misconduct, may be serviceable. Making of all sorts of Plows, Carts, wheels of all kinds, and various impliments of husbandry, is what he has been brought up to; though he says he has worked two or three years at house work, & can make a Sash or a pannel door. The buildings in his country being all of
                  
                  Stone, he knows nothing of framing. The enclosed memorandum contains the outlines of the agreement between us; which has yet been verbal only.
               I have told him he is to have Greens house, Garden, &ca but if you have not an eye to it, Green will burn the fence of the latter, & strip the former of every thing he can. This man (James Donaldson) will, with his family, embark this day for Mount Vernon, on board Captn Mitchell: But if Greens family should not have removed, they, or Donaldson’s, may go in to the room next the Shoemakers till Green finds a place to carry his family to; which he is to do without waste of time; for I do not mean to keep them there, after he is gone: Bishop, as I mentioned in a late letter, must be provided for in some way or other, to keep him from suffering.
               Donaldson, if he is really skilful in making plows, Carts, Wheels &ca, may be extremely useful to me; first in makg these things himself for the farms, and next, in putting my own people in the way of doing it. He is to be furnished with Tools; & he wanted me to make him some allowance for his eldest son, who he says could work—but the latter I refused to do.
               I have written by this Post to my Nephew, to countermand the request contained in the letter which passed through your hands; but I should not be much disconcerted (if they can be accomodated with house room) if both were employed; as the last (that is the man from Westmoreld) would be more competent to the Management of the Negros, whilst the other might be principally, if not wholly, occupied in putting the Wheels, Carts, Plows, and other utensils in order; and in making and repairing Spinning Wheels &ca &ca wch he professes to understand well.
               I presume you are upon some certainty ’ere this, with respect to Pyne. If you are not, nor know not what is become of him, do not on this account, remain longer in suspence than you can be otherwise provided; he wrote to me some time ago from the Federal City.  I am sorry to hear of poor Butlers illness. The Season every where has been remarkly Sickly.
               I leave this on Tuesday for Carlisle, where I shall (from the information I expect to receive from the Insurgent Counties of this state) be better enabled to determine whether I shall proceed on with the Troops, than I can do here.  If you do not
                  
                  see me at Mt Vernon, of which I have very little hopes, by the middle of October, you make take it for granted I cannot be there before the meeting of Congress; and of course not till Spring.
               Remember the promise I made to my Sister of a Mule, if she should send for one—let it be a broke one, and good, but not the very best. Your letters (sent to this place as usual) will come regularly to me. I am Your friend &ca
               
                  Go: Washington
               
            